              Case 2:20-cv-00690-NIQA Document 7 Filed 04/21/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WASHINGTON,                            :
    Plaintiff                                 :
                                              :
         v.                                   :      CIVL ACTION NO. 20-CV-690
                                              :
STATE MUNICIPALITY                            :
PHILADELPHIA CITY, et al.,                    :
     Defendants                               :

                                       MEMORANDUM

QUIÑONES ALEJANDRO, J.                                                      APRIL 21, 2020

         Plaintiff Robert Washington (“Washington”), proceeding pro se, commenced this civil

rights action pursuant to 28 U.S.C. §1983 against individuals and governmental entities, and

asserts constitutional and state law claims based on his 2003 arrest and interrogation, and his 2004

conviction following a guilty plea to numerous charges. (ECF No. 1.) Presently before the Court

is Washington’s complaint and a motion for leave to proceed in forma pauperis. (ECF Nos. 1, 5)

For the reasons set forth, this Court will dismiss his complaint pursuant to 28 U.S.C. § 1915A and

deny his motion for leave to proceed in forma pauperis as moot.

I.       FACTUAL ALLEGATIONS1

         Washington, who is currently incarcerated at SCI-Greene, commenced this action against

the Attorney General of Pennsylvania, the Philadelphia District Attorney, the City of Philadelphia,

and Detectives Rocks and Edwards J. (ECF No. 1 at 2.)2 According to the complaint, which is

noticeably short on facts, on November 4, 2003, Washington was taken into custody and charged




1
    The allegations set forth in this Memorandum are taken from Washington’s complaint.
2
    The Court adopts the pagination assigned by the CM/ECF docketing system.
          Case 2:20-cv-00690-NIQA Document 7 Filed 04/21/20 Page 2 of 8




with, inter alia, murder, attempted murder, and robbery, allegedly pursuant to a fraudulently

obtained arrest warrant which the individual defendants relied on to effectuate the arrest. (Id. at

5). Washington further alleges that immediately following his arrest, he was interrogated without

the benefit of counsel or the presence of a legal guardian, even though he was a minor at the time.

(Id.) Additionally, Washington alleges that, on October 12, 2004, appointed counsel advised him

to enter a guilty plea to all of the charges against him, and that he did so without understanding his

rights. (Id.)

        Based on the foregoing, Washington purports to state claims under the Fourth Amendment

for illegal search and seizure without a valid arrest warrant, under the Fifth Amendment for illegal

interrogation of a minor in the absence of legal representation or a guardian, and under the Sixth

Amendment for the denial of representation during interrogation. (Id. at 4) He also seeks to assert

unspecified claims under the Eighth and Fourteenth Amendments, and state law tort claims for

false imprisonment, malicious prosecution, libel, and slander. (Id.) He also claims that the trial

court lacked subject matter jurisdiction. (Id.)

        Washington requests that this Court enter a declaratory judgment explaining how his legal

rights have been violated, and explaining the obligation of prison officials to release him. He

demands that the City of Philadelphia, its Police Department and the individual defendants pay

compensatory damages of $17.17 million for false imprisonment. (Id. at 6) Additionally, he

demands payment of $500,000 in punitive damages by the Philadelphia Police Department and the

individual defendants for the warrantless arrest, due process violations, malicious prosecution,

false imprisonment, libel, and slander. (Id. at 7)


        This Court notes that Washington previously–and unsuccessfully–pursued a strikingly

similar action. See Washington v. Philadelphia Police Dep’t., Civ. A. No. 13-897. There, based


                                                     2
          Case 2:20-cv-00690-NIQA Document 7 Filed 04/21/20 Page 3 of 8




upon the same circumstances surrounding his arrest, interrogation, and guilty plea that give rise to

the instant claims, Washington asserted similar constitutional and state law claims, and requested

a declaration that his rights had been violated, as well as compensatory and punitive damages. (Id.,

ECF No. 4, at 2). The Court there determined that Washington’s claims were largely barred by

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). (Civ. A. No. 13-897, ECF No. 4 at 3-4.) To the

extent Heck did not bar Washington’s Fourth Amendment claims, or his false arrest, false

imprisonment, illegal search, and Sixth Amendment coerced confession claims, the Court found

that these claims were time-barred, having accrued no later than February 2004, when Washington

was arraigned, and nearly ten years prior to the filing of that action. (Id. at 5-6) Further, the Court

found no basis for tolling the limitations period and noted, in particular, that Washington had filed

two petitions seeking habeas corpus relief, one in 2007, later withdrawn, and one in 2009, which

belied his claim that he was prevented by circumstances from pursuing a § 1983 claim prior to the

filing of the complaint then at issue. (Id. at 6-8) The Court dismissed Washington’s claims without

granting leave to amend. (Id. at 9.) The decision was affirmed on appeal, the Court of Appeals

finding the appeal frivolous under 28 U.S.C. 1915(e)(2)(B)(i). (Civ. A. No. 13-897, ECF No. 9)

II.    STANDARD OF REVIEW

       Until recently, this Court would have been precluded from addressing a plaintiff’s

pleadings unless and until he either paid the fees or was granted leave to proceed in forma pauperis.

See, e.g., Francis v. State of N.J. Office of Law Guardian, 289 F. App’x 472, 474 (3d Cir. 2008)

(per curiam) (explaining that district court erred in addressing complaint before IFP was granted,

because the “complaint was not yet subject to dismissal”); Urrutia v. Harrisburg Cty. Police Dep’t,

91 F.3d 451, 458 & n.13 (3d Cir. 1996) (explaining that an action commences when a plaintiff

pays the fees or following a determination that the litigant is entitled to in forma pauperis).



                                                  3
          Case 2:20-cv-00690-NIQA Document 7 Filed 04/21/20 Page 4 of 8




However, in Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (en banc), the United States Court

of Appeals for the Third Circuit announced a “flexible approach” that permits the screening of

complaints filed by prisoners pursuant 28 U.S.C. § 1915A even if the prisoner has neither paid the

fees nor has been granted in forma pauperis status.

       Section 1915A requires that the court “review, before docketing, if feasible or, in any event,

as soon as practicable after docketing, a complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity.” 28 U.S.C. §

1915A(a). In doing so, the court must dismiss a complaint or any portion thereof that “is frivolous,

malicious, or fails to state a claim upon which relief may be granted.” Id. § 1915A(b)(1). A

complaint is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v. Williams,

490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an indisputably meritless legal

theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). As plaintiff is proceeding

pro se, this Court must construe his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339

(3d Cir. 2011).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“[T]o recover damages [or other relief] for allegedly unconstitutional conviction or imprisonment,

or for other harm caused by actions whose unlawfulness would render a conviction or sentence

invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus[.]”



                                                  4
          Case 2:20-cv-00690-NIQA Document 7 Filed 04/21/20 Page 5 of 8




Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and internal citation omitted). “A claim

for damages bearing that relationship to a conviction or sentence that has not been so invalidated

is not cognizable under § 1983.” Id. at 487 (emphasis in original). “Thus, when a state prisoner

seeks damages in a § 1983 suit, the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence

has already been invalidated.” Id.; see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A]

state prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the relief sought

(damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

conviction or internal prison proceedings)—if success in that action would necessarily demonstrate

the invalidity of confinement or its duration.” (emphasis omitted)). This analysis applies to a

conviction based on a guilty plea. Gilles v. Davis, 427 F.3d 197, 209 n.8 (3d Cir. 2005) (“[U]nder

Heck, both a guilty plea and an ARD are sufficient to bar a subsequent § 1983 claim.”)

       Here, Washington purports to state claims based on alleged constitutional deficiencies in

his arrest, interrogation and conviction. However, the complaint suggests, and a review of publicly

available state court docket entries confirms, that Washington’s convictions have not been reversed

or otherwise invalidated.     See Com. v. Washington, CP-51-CR-0200131-2004 and Com. v.

Washington, CP 51-CR-0200121-2004 (Washington’s related charges were addressed together).

Accordingly, those claims are barred by Heck because success on them would necessarily imply

the invalidity of his convictions, which have not been invalidated.3 Also, Washington’s malicious



3
       This Court notes that Washington asserts that he “challenges procedures leading up to [his]
incarceration, not the incarceration itself,” and asks that the Court consider the facts alleged before
applying Heck. (Id. at 3.) Washington’s assertion is belied by his request for declaratory relief in
the form of release from incarceration, and an award of compensatory damages for false
imprisonment, neither of which would be available absent invalidation of his current incarceration.
                                                  5
          Case 2:20-cv-00690-NIQA Document 7 Filed 04/21/20 Page 6 of 8




prosecution claim fails because, if his convictions have not been invalidated, he cannot establish

favorable termination. See Donahue v. Gavin, 280 F.3d 371, 383 (3d Cir. 2002); Cap v. K-Mart

Discount Stores, Inc., 515 A.2d 52, 53-54 (Pa. Super. 1986).

        Heck, however, does not necessarily bar Washington’s Fourth Amendment claims for false

arrest, though it does bar Washington from recovering damages on those particular claims for any

injury related to his conviction and imprisonment stemming from the November 4, 2003 events.

See Heck, 512 U.S. at 487 n. 7 (“[T]he 1983 plaintiff must prove not only that the search was

unlawful, but that it caused him actual compensable injury, which, we hold, does not encompass

the   ‘injury’   of   being   convicted   and   imprisoned    (until   his   conviction   has   been

overturned).”(citations omitted)). Montgomery v. De Simone, 159 F.3d 120, 126 n.5 (3d Cir. 1998)

(observing that “[b]ecause a conviction and sentence may be upheld even in the absence of

probable cause for the initial stop and arrest, . . . [plaintiff’s] claims for false arrest and false

imprisonment are not the type of claims contemplated by the court in Heck which necessarily

implicate the validity of a conviction or sentence.”). Though Washington’s Fourth Amendment

claims related to the November 4, 2003 arrest, the related state law claims, and any claims related

to Washington’s interrogation are not barred by Heck, they fail because they are time-barred.

        In § 1983 actions, federal courts apply the statute of limitations governing personal injury

claims in the state where the cause of action arose. Wallace v. Kato, 549 U.S. 384, 387 (2007). In

Pennsylvania, the relevant statute of limitations is two years. See 42 Pa. Cons. Stat. 5524; see also

Sameric Corp. of Delaware, Inc. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998) (“in

actions under 42 U.S.C. § 1983, federal courts apply the state’s statute of limitations for personal

injury . . . [which] is two years . . . [for] due process claims.”); Reitz v. Cty. of Bucks, 125 F.3d

139, 143 (3d Cir. 1997) (the two year statute of limitations applicable to claims based on seizure



                                                 6
          Case 2:20-cv-00690-NIQA Document 7 Filed 04/21/20 Page 7 of 8




of property). The statute of limitations begins to run when the plaintiff knew or should have known

of the injury upon which the action is based. Sameric, 142 F.3d at 599. Here, according to the

complaint, the statute of limitations governing Washington’s claims began to run in November,

2003, at the time of his arrest and interrogation. Washington did not file this action until February,

2020–more than 14 years after the applicable limitations period expired. His claims, therefore,

appear to be untimely.

       In Pennsylvania, however, the discovery rule may operate to delay the running of the

statute of limitations in certain circumstances. Nicolaou v. Martin, 195 A.3d 880, 892 (Pa. 2018)

(“the discovery rule tolls the statute of limitations where the plaintiff is reasonably unaware that

he has been injured and that his injury has been caused by another party’s conduct”) (citing Fine

v. Checcio, 870 A.2d 850, 858 (Pa. 2005)). “As the discovery rule has developed, the salient point

giving rise to its application is the inability of the injured, despite the exercise of reasonable

diligence, to know that he is injured and by what cause.” Fine, at 859. “The reasonable diligence

standard is objective, as the question is not what the plaintiff actually knew of the injury or its

cause, but what he might have known by exercising the diligence required by law.” Nicolaou, 195

A.3d at 893, (citations omitted). However, “the objective reasonable diligence standard is

‘sufficiently flexible . . . to take into account the differences between persons and their capacity to

meet certain situations and the circumstances confronting them at the time in question.’” Id.

(quoting Fine, 870 A.2d at 858).

       Whether Pennsylvania’s discovery rule applies in a given case is a question of fact. Id. at

894; Gleason v. Borough of Moosic, 15 A.3d 479, 485 (Pa. 2011). As such, it is properly a question

for the jury unless no reasonable juror could find otherwise. Fine, 870 A.2d at 858-59. “A

complaint is subject to dismissal for failure to state a claim on statute of limitations grounds only



                                                  7
          Case 2:20-cv-00690-NIQA Document 7 Filed 04/21/20 Page 8 of 8




when the statute of limitations defense is apparent on the face of the complaint.” Wisniewski v.

Fisher, 857 F.3d 152, 157 (3d Cir. 2017).

       Here, the discovery rule clearly does not apply to toll the running of the statute of

limitations. As noted, Washington has previously filed virtually identical claims in this court,

claims that were time-barred when asserted nearly 7 years ago. Thus, the claims asserted in the

instant action are time-barred and must be dismissed.

IV.    CONCLUSION

        For the foregoing reasons, Washington’s complaint is dismissed for failure to state a claim

pursuant to 28 U.S.C. § 1915A. Accordingly, his motion for leave to proceed in forma pauperis

is denied, as moot. Although Washingtond will not be permitted to file an amended complaint in

this case, the dismissal of his claims is without prejudice to him filing a new lawsuit in the event

his conviction is vacated in the future. See Curry v. Yachera, 835 F.3d 373, 379 (3d Cir. 2016).

An appropriate Order accompanies this Memorandum.


Nitza I. Quiñones Alejandro
Judge, United States District Court




                                                 8
